Opinion filed August 29, 2014




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-12-00073-CR
                                    __________

                  CHRISTOPHER GALINDO, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                                Taylor County, Texas
                           Trial Court Cause No. 24325A


        MEMORANDUM CONCURRING OPINION
      Because I believe that the enhanced photographs are cumulative of other
photographs in evidence and because I believe that a proper predicate was not laid
for their admissibility, I would hold that the trial court erred when it admitted the
enhanced photographs. However, on this record, I would hold that the error is
nonconstitutional error and that, in view of the overwhelming evidence of guilt, the
error did not affect Appellant’s substantial rights. Therefore, I concur in the result.




                                                     MIKE WILLSON
                                                     JUSTICE


August 29, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2